Citation Nr: 1025729	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  05-14 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pulmonary disability to 
include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from November 1954 to 
August 1957.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  
Jurisdiction over the claims file was subsequently transferred to 
the RO in Waco.

The Board notes that this claim was initially adjudicated as an 
application to reopen a previously denied and final claim.  In 
June 2007, the Board reopened the claim for service connection 
and remanded it for additional evidentiary development.  The 
Board again remanded the claim in October 2009.  It has since 
been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Claims for service connection for sleep impairment, 
spondylitis/spondylosis, a nervous system disorder, and a 
cardiovascular disability, have been raised by the record, but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  
While service connection for a sinus disability was denied by the 
RO in March 2004, and that denial was not appealed, the Veteran 
has since sought to reopen that claim (see correspondence 
received in February 2009).  The Veteran's application to reopen 
is also referred to the RO.


FINDING OF FACT

Although the Veteran was exposed to asbestos during service, no 
current pulmonary disability is related to such exposure, or 
otherwise to service.


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2007 post rating letter, the RO notified the Veteran of 
the evidence needed to substantiate his claim.  This letter also 
satisfied the second and third elements of the duty to notify by 
delineating the evidence VA would assist him in obtaining and the 
evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  The appellant has 
substantiated his status as a Veteran.  He was notified of all 
other elements of the Dingess notice, including the disability-
rating and effective-date elements of his claim, in the July 2007 
letter.

Contrary to VCAA requirements, all of the VCAA-compliant notice 
in this case was provided after the initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 
2006).  The timing deficiency was cured by readjudication of the 
claim in supplemental statements of the case in July 2009 and 
March 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service VA 
treatment records, as well as all available pertinent private 
records identified by the Veteran.  In addition, the Veteran was 
afforded a VA examination as to the etiology of his current 
pulmonary disability.  This examination was adequate because it 
was performed by a medical professional based on a review of 
claims file, solicitation of history and symptomatology from the 
Veteran, and a thorough examination of the Veteran.  The 
resulting diagnoses and rationales were consistent with the 
examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. 
App 295 (2008).  Several supplemental opinions were obtained, the 
latest in February 2010.  That opinion was in response to the 
Board's October 2009 remand, which requested an opinion as to 
whether it is at least as likely as not (50 percent probability 
or better) the Veteran currently has any lung findings related to 
exposure to asbestos in service, or whether any asbestos-related 
disability or finding is more likely of post service onset and 
unrelated to asbestos exposure in service.  As will be discussed 
in more detail below, the opinion adequately addressed the 
question posed by the Board, and the Board has concluded that the 
Veteran has current lung findings that are related to in-service 
asbestos exposure, but that these findings are not productive of 
any current pulmonary disability.  

The RO requested the Veteran's service treatment records from the 
National Personnel Records Center (NPRC), but the NPRC indicated 
that the records had likely been destroyed by fire.  In these 
circumstances, VA's duties to assist, to provide reasons and 
bases for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991)).  

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  The information and instructions from 
the DVB Circular have been included in the VA Adjudication 
Procedure Manual.  The Court has held that VA must analyze an 
appellant's claim to entitlement to service connection for 
asbestosis or asbestos-related disabilities under the 
administrative protocols under these guidelines.  Ennis v. Brown, 
4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between first 
exposure and development of disease.  It is noted that an 
asbestos- related disease can develop from brief exposure to 
asbestos or as a bystander. 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical-nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 
04-00.

The Board notes initially that, while the Veteran served during a 
period of war, he does not contend that his exposure to asbestos 
involved combat.  Rather, he contends that he was exposed to 
asbestos during his routine duties as a vehicle mechanic.  As 
such, the combat rule is not for application.  See 38 U.S.C.A. 
§ 1154 (West 2002).  Moreover, the Board notes that it decided in 
October 2009 that the claimed in-service exposure to asbestos was 
consistent with the nature and circumstances of the Veteran's 
service and military occupational specialty of vehicle mechanic.  
Therefore, exposure is conceded.

As exposure to asbestos in service is conceded, and as it is also 
conceded that the Veteran has a current pulmonary disability, as 
shown by decreased oximetry findings in December 2002, for which 
an oxygen concentrator was recommended, the Board's focus thus 
turns to whether any current pulmonary disability is related to 
the in-service asbestos exposure.  The Board concludes that 
service connection for asbestosis, or other respiratory/pulmonary 
disability is not warranted.  We base this conclusion primarily 
on the medical opinion evidence, including both private and VA 
opinions.  In April 2003, the Veteran was afforded a VA 
examination.  A chest x-ray from April 2002 was noted to show 
diaphragmatic calcification and pleural plaque calcification, 
consistent with asbestosis and a density in the left upper lobe, 
which was pleural based.  Pulmonary function testing at that time 
was interpreted as showing normal spirometry values and 
diffusion, with no evidence of obstruction or restriction, and no 
physiological evidence of restriction as seen in asbestosis.  The 
resulting diagnosis was asbestos exposure with no parenchymal 
lung disease identified on chest x-ray or pulmonary function 
testing.  The examiner concluded that the examination, studies, 
and history do not support a service-related disability.  

An opinion was obtained in June 2009, based on a file review.  
The reviewer interpreted June 2006 x-rays as showing pleural 
plaques without significant interstitial disease.  The reviewer 
further found that the Veteran's asthma was not asbestos related, 
or related to service, but was likely related to his history of 
smoking and his living environment in Mexico.  In February 2010, 
the same reviewer interpreted a 1998 pulmonary function test as 
completely normal and chest x-rays in 2002 as showing asbestos 
effect (pleural plaques).  These plaques were found to be related 
to service; however, the reviewer pointed out that no lung 
impairment could be attributed to asbestos.  

There is no medical opinion that conflicts with those cited 
above.  Notably, a private pulmonary consultation was performed 
in June 1988 by G.K.F., MD.  The examiner noted pleural plaques 
identified on x-rays, and diagnosed benign asbestos-related 
pleural disease, without impairment of lung function.  The 
minimal interstitial changes were felt to be nondiagnostic.  
While several reports mention a history of asbestos exposure and 
asbestosis, and others discuss the possibility that plural plaque 
may be associated with asbestos exposure, no medical opinion 
purports to relate any clinically significant lung disability to 
asbestos exposure in service.  

The Veteran clearly believes that there is such a relationship; 
however, he has not explained the absence of current clinically 
significant interstitial lung disease, or even attempted to 
explain why his current respiratory symptoms are not a result of 
his history of smoking or environmental factors, as found by the 
June 2009 VA reviewing examiner.  As the medical evidence (VA and 
private) is better explained, and more consistent with the other 
evidence of record, the Board gives that evidence the most 
probative weight.  

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress has specifically limited entitlement to 
service-connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  
Hence, where the evidence does not support a finding of current 
disability resulting from asbestos exposure or other disease or 
injury, upon which to predicate a grant of service connection, 
there can be no valid claim for that benefit.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  

As established by the Court, the definition comports with the 
everyday understanding of disability, which is defined as an 
"inability to pursue an occupation because of physical or mental 
impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Simple exposure, and even clinical findings resulting from 
exposure, cannot support a claim for service connection where no 
disability is found to have resulted.  

Stated differently, the law requires the existence of disability 
that is due to disease or injury in service.  Here, despite the 
presence of pleural plaques related to asbestos exposure, the 
evidence deemed most probative by the Board establishes that no 
current pulmonary disability is related to such plaques.  Here, 
the medical evidence is most probative.  To the extent that the 
Veteran attempts to distinguish the underlying pathology, such is 
a medically complex issue and he is not competent to do so.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).




ORDER

Service connection for pulmonary disability to include asbestosis 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


